         Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
STEVEN FREITAG                       |           Case Number
      Plaintiff                      |
                                     |
             vs.                     |
                                     |
TRANS UNION, LLC                     |
      &                              |
EXPERIAN INFORMATION                 |
SOLUTIONS, INC.                      |
      &                              |
EQUIFAX INFORMATION                  |
SERVICES, LLC                        |
      &                              |
BARCLAYS BANK DELAWARE               |
      &                              |
CW NEXUS CREDIT                      |
CARD HOLDINGS I, LLC                 |
      &                              |
JPMORGAN CHASE BANK                  |
      &                              |
MIDLAND FUNDING, LLC                 |
      &                              |
PORTFOLIO RECOVERY                   |           JURY TRIAL DEMANDED
ASSOCIATES, LLC                      |
      &                              |
FIRST PREMIER BANK                   |
      &                              |
WELLS FARGO BANK, N.A.               |
      Defendants                     |
____________________________________|

                          COMPLAINT AND JURY DEMAND

       COMES NOW, Plaintiff, Steven Freitag, by and through his undersigned counsel, Brent

F. Vullings, Esquire of Vullings Law Group, LLC, complaining of Defendants, and respectfully

avers as follows:




                                             1
            Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 2 of 17




                              I. INTRODUCTORY STATEMENT

       1.       Plaintiff, Steven Freitag, is an adult natural person and he brings this action for

actual and statutory damages and other relief against Defendants for violations of the Fair Credit

Reporting Act, the Fair Debt Collection Practices Act, and for relief from Defamation of Character.

                                 II. JURISDICTION & VENUE

       2.       Jurisdiction of this Court arises under 15. U.S.C. § 1681p and 28 U.S.C. §1337.

       3.       Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                           III. PARTIES

       4.       Plaintiff, Steven Freitag (hereinafter referred to as “Plaintiff”) is an adult natural

person residing at 278 North Grand Street, Cobleskill, New York 12043.

       5.       Defendant, Trans Union, LLC (hereinafter referred to as “Defendant Trans

Union”), at all times hereto, is and was a limited liability company engaged in the business of

nationwide consumer reporting with a principal office located at 1510 Chester Pike, Crum Lynne,

Pennsylvania 19022.

       6.       Defendant, Experian Information Solutions, Inc. (hereinafter referred to as

“Defendant Experian”), at all times relevant hereto, is and was a corporation engaged in the

business of nationwide consumer reporting with an address of 4 Gatehall Drive, 3rd Floor,

Parsippany, NJ 07054.

       7.       Defendant, Equifax Information Services, LLC (hereinafter referred to as

“Defendant Equifax”), at all times relevant hereto, is and was a Limited Liability Company

engaged in the business of nationwide consumer reporting with an address of 1550 Peachtree Street

Northeast, Atlanta, Georgia 30309.




                                                  2
              Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 3 of 17




         8.       Defendant, Barclays Bank Delaware (hereinafter referred to as “Defendant

Barclays”), at all times relevant hereto, is and was a company engaged in the business of consumer

lending with an address of 100 West Street, Wilmington, Delaware 19801.

         9.       Defendant, CW Nexus Credit Card Holdings I, LLC (hereinafter referred to as

“Defendant CW Nexus”), at all times relevant hereto, is and was a limited liability company

engaged in the business of consumer lending with an address of 101 Crossways Park Drive West,

Woodbury, New York 11797.

         10.      Defendant, JPMorgan Chase Bank (hereinafter referred to as “Defendant

JPMorgan”), at all times relevant hereto, is and was a limited liability company engaged in the

business of consumer lending with an address of 201 North Walnut Street, Wilmington, Delaware

19801.

         11.      Defendant, Midland Funding, LLC (hereinafter referred to as “Defendant

Midland”), at all times relevant hereto, is and was a limited liability company engaged in the

business of debt collection with an address of 251 Little Falls Drive, Wilmington, Delaware 19808.

         12.      Defendant, Portfolio Recovery Associates, LLC (hereafter referred to as

“Defendant PRA”), at all times relevant hereto, is and was a corporation engaged in the business

of purchasing and collecting debt within but not limited to the Commonwealths of Pennsylvania

and Virginia with a primary location of 120 Corporate Boulevard, Suite 100, Norfolk, Virginia

23502.

         13.      Defendant, First Premier Bank (hereinafter referred to as “Defendant First

Premier”), at all times relevant hereto, is and was a national association engaged in the business of

consumer lending with an address of 601 South Minnesota Avenue, Sioux Falls, South Dakota

57104.



                                                 3
         Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 4 of 17




       14.     Defendant, Wells Fargo Bank, N.A. (hereinafter referred to as “Defendant Wells”),

at all times relevant hereto, is and was a company engaged in the business of consumer lending

with an address of 100 N. Main Street, Winston-Salem, North Carolina 27101.

                                IV. FACTUAL ALLEGATIONS

       15.     Defendant Barclays has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendants Trans Union and Experian regarding an alleged account ending

in -3085*******.

       16.     The information furnished by Defendant Barclays and published by Defendants

Trans Union and Experian is and was inaccurate in that the account was not opened by the Plaintiff

and Plaintiff did not authorize anyone to open this account in his name.

       17.     Defendant CW Nexus has been inaccurately furnishing credit data on Plaintiff’s

credit reports as published by Defendants Trans Union, Experian and Equifax regarding an alleged

account ending in -9311**********.

       18.     The information furnished by Defendant CW Nexus and published by Defendants

Trans Union, Experian and Equifax is and was inaccurate in that the account was not opened by

the Plaintiff and Plaintiff did not authorize anyone to open this account in his name.

       19.     Defendant JPMorgan has been inaccurately furnishing credit data on Plaintiff’s

credit reports as published by Defendants Trans Union, Experian and Equifax regarding an alleged

account ending in -6684**********.

       20.     The information furnished by Defendant JPMorgan and published by Defendants

Trans Union, Experian and Equifax is and was inaccurate in that the account was not opened by

the Plaintiff and Plaintiff did not authorize anyone to open this account in his name.




                                                 4
         Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 5 of 17




       21.     Defendant Midland has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendant Experian regarding an alleged account ending in -8096****.

       22.     The information furnished by Defendant Midland and published by Defendant

Experian is and was inaccurate in that the account was not opened by the Plaintiff and Plaintiff did

not authorize anyone to open this account in his name.

       23.     Defendant PRA has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendants Trans Union, Experian and Equifax regarding an alleged

account ending in -7805**********.

       24.     The information furnished by Defendant PRA and published by Defendants Trans

Union, Experian and Equifax is and was inaccurate in that the account was not opened by the

Plaintiff and Plaintiff did not authorize anyone to open this account in his name.

       25.     Defendant First Premier has been inaccurately furnishing credit data on Plaintiff’s

credit reports as published by Defendants Trans Union, Experian and Equifax regarding alleged

accounts ending in -7800********** and 7800**********.

       26.     The information furnished by Defendant First Premier and published by Defendants

Trans Union, Experian and Equifax is and was inaccurate in that the accounts were not opened by

the Plaintiff and Plaintiff did not authorize anyone to open these accounts in his name.

       27.     Defendant Wells has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendants Experian and Equifax regarding an alleged account ending in

-7442**********.

       28.     The information furnished by Defendant Wells and published by Defendants

Experian and Equifax is and was inaccurate in that the account was not opened by the Plaintiff and

Plaintiff did not authorize anyone to open this account in his name.



                                                 5
          Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 6 of 17




        29.     Defendants Midland and PRA have made false, deceptive, misleading and unfair

representations in connection with the debt collection by communicating false credit information

and attempting to collect an amount not authorized by any agreement creating any debt nor

permitted by law.

        30.     In or about October 2019, Plaintiff disputed the accuracy of the trade lines of

Defendants Barclays, CW Nexus, JPMorgan, Midland, PRA, First Premier and Wells with

Defendants Trans Union, Experian and Equifax.

        31.     In his disputes, Plaintiff advised Defendants Trans Union, Experian and Equifax

that their credit reporting as to these alleged accounts was inaccurate in that the accounts were not

opened by the Plaintiff and Plaintiff did not authorize anyone to open these account in his name.

        32.     Defendants Trans Union, Experian and Equifax each acknowledged receipt of

Plaintiff’s disputes.

        33.     It is believed and therefore averred that Defendants Trans Union, Experian and

Equifax notified Defendants Barclays, CW Nexus, JPMorgan, Midland, PRA, First Premier and

Wells of Plaintiff’s disputes.

        34.     Notwithstanding Plaintiff’s efforts, and following Plaintiff’s disputes, Defendants

Trans Union, Experian and Equifax indicated their intent to continue publishing the inaccurate

information and Defendants continued to publish and disseminate such inaccurate information to

other third parties, persons, entities and credit grantors.

        35.     In or about November 2019, Plaintiff again disputed the accuracy of the trade lines

of Defendants Barclays, CW Nexus, JPMorgan, Midland, PRA, First Premier and Wells with

Defendants Trans Union, Experian and Equifax.




                                                   6
          Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 7 of 17




        36.     In his disputes, Plaintiff again advised Defendants Trans Union, Experian and

Equifax that their credit reporting as to these alleged accounts was inaccurate in that the accounts

were not opened by the Plaintiff and Plaintiff did not authorize anyone to open these account in

his name.

        37.     Defendants Trans Union, Experian and Equifax each again acknowledged receipt

of Plaintiff’s disputes.

        38.     It is believed and therefore averred that Defendants Trans Union, Experian and

Equifax again notified Defendants Barclays, CW Nexus, JPMorgan, Midland, PRA, First Premier

and Wells of Plaintiff’s disputes.

        39.     Notwithstanding Plaintiff’s efforts, and following Plaintiff’s disputes, Defendants

Trans Union, Experian and Equifax again indicated their intent to continue publishing the

inaccurate information and Defendants continued to publish and disseminate such inaccurate

information to other third parties, persons, entities and credit grantors.

        40.     In or about March 2020, Plaintiff yet again disputed the accuracy of the trade lines

of Defendants Barclays, CW Nexus, JPMorgan, Midland, PRA, First Premier and Wells with

Defendants Trans Union, Experian and Equifax.

        41.     In his disputes, Plaintiff yet again advised Defendants Trans Union, Experian and

Equifax that their credit reporting as to these alleged accounts was inaccurate in that the accounts

were not opened by the Plaintiff and Plaintiff did not authorize anyone to open these account in

his name.

        42.     Defendants Trans Union, Experian and Equifax each yet again acknowledged

receipt of Plaintiff’s disputes.




                                                  7
          Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 8 of 17




        43.     It is believed and therefore averred that Defendants Trans Union, Experian and

Equifax yet again notified Defendants Barclays, CW Nexus, JPMorgan, Midland, PRA, First

Premier and Wells of Plaintiff’s disputes.

        44.     Notwithstanding Plaintiff’s efforts, and following Plaintiff’s disputes, Defendants

Trans Union, Experian and Equifax yet again indicated their intent to continue publishing the

inaccurate information and Defendants continued to publish and disseminate such inaccurate

information to other third parties, persons, entities and credit grantors.

        45.     In or around August 2020, Plaintiff disputed his ownership of the alleged accounts

with Defendants Midland and PRA in writing.

        46.     Despite Plaintiff’s disputes, Defendants Midland and PRA continued to make false,

deceptive, misleading and unfair representations in connection with the debt collection by

communicating false credit information and attempting to collect an amount not authorized by any

agreement creating any debt nor permitted by law.

        47.     On or about September 11, 2020, Plaintiff yet again disputed the accuracy of the

trade lines of Defendants Barclays, CW Nexus, JPMorgan, Midland, PRA, First Premier and Wells

with Defendants Trans Union, Experian and Equifax.

        48.     In his disputes, Plaintiff yet again advised Defendants Trans Union, Experian and

Equifax that their credit reporting as to these alleged accounts was inaccurate in that the accounts

were not opened by the Plaintiff and Plaintiff did not authorize anyone to open these account in

his name.

        49.     Defendants Trans Union, Experian and Equifax each yet again acknowledged

receipt of Plaintiff’s disputes.




                                                  8
          Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 9 of 17




       50.     It is believed and therefore averred that Defendants Trans Union, Experian and

Equifax yet again notified Defendants Barclays, CW Nexus, JPMorgan, Midland, PRA, First

Premier and Wells of Plaintiff’s disputes.

       51.     Notwithstanding Plaintiff’s efforts, and following Plaintiff’s disputes, Defendants

Trans Union, Experian and Equifax yet again indicated their intent to continue publishing the

inaccurate information and Defendants continued to publish and disseminate such inaccurate

information to other third parties, persons, entities and credit grantors.

       52.     Defendants have never: (1) contacted Plaintiff to follow up on, verify and/or elicit

more specific information about Plaintiff’s disputes; nor (2) contacted any third parties that would

have relevant information concerning Plaintiff’s disputes.

       53.     Despite Plaintiff’s exhaustive efforts to date, Defendants nonetheless deliberately,

willfully, intentionally, recklessly and negligently repeatedly failed to perform reasonable

reinvestigations of the above disputes as required by the FCRA, have failed to remove the

inaccurate information, have failed to note the disputed status of the inaccurate information and

have continued to report the derogatory inaccurate information about Plaintiff.

       54.     Defendants Trans Union, Experian and Equifax (collectively, “the Credit Reporting

Agencies”) failed to maintain and follow reasonable procedures before, during and after Plaintiff’s

above-referenced disputes, thereby injuring Plaintiff.

       55.     The Credit Reporting Agencies’ investigation of Plaintiff’s above-referenced

disputes, at best, consisted of mere parroting of information from unreliable sources, namely,

Defendants Barclays, CW Nexus, JPMorgan, Midland, PRA, First Premier and Wells.




                                                  9
           Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 10 of 17




          56.   Following Plaintiff’s above-referenced disputes, Defendants Barclays, CW Nexus,

JPMorgan, Midland, PRA, First Premier and Wells failed to comply with the requirements

imposed upon furnishers of information under the FCRA, thereby injuring Plaintiff.

          57.   As of the date of the filing of this Complaint, Defendants Barclays, CW Nexus,

JPMorgan, Midland, PRA, First Premier and Wells continue to furnish credit data which is

incorrect and materially misleading, and Defendants Trans Union’s, Experian’s and Equifax’s

reporting of the above-referenced trade lines continues to be incorrect and materially misleading.

          58.   The Defendants acted with actual malice in willfully continuing to report incorrect

and misleading information on Plaintiff’s credit, knowing full well that other creditors were

accessing the Plaintiff’s credit report, all to the Plaintiff’s detriment and loss.

          59.   Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and

credit score.

          60.   As a result of Defendants’ actions and inactions, Plaintiff’s credit has deteriorated

substantially, thereby causing the Plaintiff to be denied an auto loan, to be denied a credit card

with Capital One Bank, to be denied a credit card with Citibank, to be denied credit with other

creditors, to be forced to pay higher insurance rates, and to refrain from applying for additional

credit.

          61.   As a result of Defendants’ actions and inactions, Plaintiff has suffered actual

damages and serious financial harm arising from monetary losses relating to credit denials, loss of

use of funds, loss of credit and loan opportunities, excessive and/or elevated interest rate and

finance charges, out-of-pocket expenses including but not limited to, cellular telephone minutes,

postage, faxing and other related costs, all which will continue into the future to Plaintiff’s great

detriment and loss.



                                                   10
          Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 11 of 17




        62.      As a result of Defendants’ actions and inactions, Plaintiff has suffered great

physical, emotional and mental pain and anguish, and Plaintiff will continue to suffer the same for

an indefinite time into the future, all to Plaintiff’s great detriment and loss.

        63.      As a result of Defendants’ actions and inactions, Plaintiff has suffered actual

damages in the form of financial and dignitary harm arising from the injury to credit rating and

reputation, and Plaintiff will continue to suffer the same for an indefinite time into the future, all

to Plaintiff’s great detriment and loss.

        64.      As a result of Defendants’ actions and inactions, Plaintiff has suffered a decreased

credit score as a result of the inaccurate information and of multiple inquiries appearing on

Plaintiff’s credit file.

                                            COUNT I – FCRA
                                           Plaintiff v. All Parties

        65.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        66.      At all times pertinent hereto, Defendants Trans Union, Experian and Equifax were

“consumer reporting agencies” as those terms are defined by 15 U.S.C. §1681a(b) and (f).

        67.      At all times pertinent hereto, Defendants Barclays, CW Nexus, JPMorgan,

Midland, PRA, First Premier and Wells were “furnishers” within the meaning and context of the

Fair Credit Reporting Act.

        68.      At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. §1681a(c).

        69.      At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. §1681a(d).




                                                     11
         Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 12 of 17




        70.     Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendants Trans Union,

Experian and Equifax are liable to the Plaintiff for engaging in the following conduct:

                (a)     Willfully and negligently failing to delete the inaccurate information from

Plaintiff’s credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a);

                (b)     Willfully and negligently failing to employ and follow reasonable

procedures to assure maximum possible accuracy of Plaintiff’s credit report, information and file,

in violation of 15 U.S.C. §1681e(b);

                (c)     Willfully and negligently failing to properly and timely delete the inaccurate

information from the Plaintiff’s credit files despite being unable to verify the accuracy of the

information and/or being provided with proof of its inaccuracy; and

                (d)     Willfully and negligently continuing to furnish and disseminate inaccurate

information and derogatory credit account and other information despite having knowledge of its

inaccuracy and/or inability to be verified.

        71.     Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendants Barclays, CW

Nexus, JPMorgan, Midland, PRA, First Premier and Wells are liable to the Plaintiff for willfully

and negligently failing to comply with the requirements imposed on furnishers of information

pursuant to 15 U.S.C §1681s-2(b).

        72.     The conduct of Defendants was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

that are outlined more fully above and, as a result, Defendants are liable to the Plaintiff for the full

amount of statutory, actual and punitive damages, along with the attorneys’ fees and the costs of

litigation, as well as such further relief, as may be permitted by law.




                                                  12
           Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 13 of 17




        WHEREFORE, Plaintiff respectfully requests that this court enter judgment in his favor

and against said Defendants, for the following:

        a.      Actual damages;

        b.      Statutory damages pursuant to 15 U.S.C. §1681n;

        c.      Reasonable attorney’s fees and costs of suit pursuant to 15 U.S.C. §1681o; and

        d.      Such addition and further relief as may be appropriate or that the interests of justice

require.

                                       COUNT II – FDCPA
              Plaintiff v. Midland Funding, LLC & Portfolio Recovery Associates, LLC

        73.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

        74.     At all times relevant hereto, Defendants Midland and PRA were attempting to

collect an alleged debt which was incurred by Plaintiff for personal, family or household purposes

and is a “debt” as defined by 15 U.S.C. § 1692a(5).

        75.     The foregoing acts and omissions constitute violations of the FDCPA, including

but not limited to, violations of:

                §1692e:                Any other false, deceptive or misleading representation or

                                       means in connection with the debt collection

                §1692e(2):             Character, amount, or legal status of the alleged debt.

                §1692e(8):             Communicates false credit information




                                                  13
         Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 14 of 17




                 §1692e(10):            Any false representation or deceptive means to collect a

                                        debt.

                 §1692f:                Any unfair or unconscionable means to collect or attempt

                                        to collect the alleged debt

                 §1692f(1):             Attempt to collect any amount not authorized by the

                                        agreement creating the debt or permitted by law.

       WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

Defendants Midland and PRA for the following:

       a.        Actual damages;

       b.        Statutory damages pursuant to 15 U.S.C. §1692k;

       c.        Reasonable attorney’s fees and litigation expenses, plus costs of suit; and

       d.        Such additional and further relief as may be appropriate or that the

       interests of justice require.

                         COUNT III – DEFAMATION OF CHARACTER
                 Plaintiff v. Trans Union, LLC, Equifax Information Services LLC &
                                  Experian Information Solutions Inc.

       76.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       77.       Defendants Trans Union, Equifax and Experian have published the inaccurate

information through writing to various creditors, prospective credit grantors, individuals, entities,

and other credit reporting agencies regarding Plaintiff’s credit history.

       78.       Defendants Trans Union, Equifax and Experian have published the inaccurate

information each time a credit report on the Plaintiff has been requested from any creditor,

prospective credit grantors, furnisher or other source.

                                                  14
         Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 15 of 17




        79.     The inaccurate information published by Defendants Trans Union, Equifax and

Experian is false in that it inaccurately reflects Plaintiff’s credit information, and paints Plaintiff

in a false financial light.

        80.     Defendants Trans Union, Equifax and Experian have published the inaccurate

information to at least every single creditor, furnisher or prospective creditor or other entity that

has requested Plaintiff’s credit report.

        81.     The falsehoods within the trade lines of Barclays Bank Delaware, CW Nexus Credit

Card Holdings I, LLC, JPMorgan Chase Bank, Midland Funding, LLC, Portfolio Recovery

Associates, LLC, First Premier Bank and Wells Fargo Bank, N.A. constitute falsehoods

concerning Plaintiff’s credit history.

        82.     Defendants Trans Union, Equifax and Experian knew or reasonably should have

known that the information regarding the trade lines of Barclays Bank Delaware, CW Nexus Credit

Card Holdings I, LLC, JPMorgan Chase Bank, Midland Funding, LLC, Portfolio Recovery

Associates, LLC, First Premier Bank and Wells Fargo Bank, N.A. which they have published and

re-published on Plaintiff’s credit reports are incorrect and false as Plaintiff has notified them of

such.

        83.     Defendants Trans Union, Equifax and Experian continue to publish the false and

negative information within the trade lines of Barclays Bank Delaware, CW Nexus Credit Card

Holdings I, LLC, JPMorgan Chase Bank, Midland Funding, LLC, Portfolio Recovery Associates,

LLC, First Premier Bank and Wells Fargo Bank, N.A. on Plaintiff’s credit history up through the

present time.

        84.     Defendants Trans Union, Equifax and Experian knew that the information within

the trade lines of Barclays Bank Delaware, CW Nexus Credit Card Holdings I, LLC, JPMorgan



                                                  15
         Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 16 of 17




Chase Bank, Midland Funding, LLC, Portfolio Recovery Associates, LLC, First Premier Bank and

Wells Fargo Bank, N.A. on Plaintiff’s credit report were false and had no factual basis. Defendants

nonetheless continued to publish and re-publish the inaccurate information.

        85.     The publications of the information within the trade lines of Barclays Bank

Delaware, CW Nexus Credit Card Holdings I, LLC, JPMorgan Chase Bank, Midland Funding,

LLC, Portfolio Recovery Associates, LLC, First Premier Bank and Wells Fargo Bank, N.A. on

Plaintiff’s credit report constitute libel per se.

        86.     In addition, and despite the notices from Plaintiff, Defendants Trans Union, Equifax

and Experian have acted with malice by failing to communicate the information provided to them

by Plaintiff to all creditors, prospective creditors, furnishers of information and all other entities

to whom said Defendants provide credit information concerning the Plaintiff.

        87.     The conduct of Defendants Trans Union, Equifax and Experian was a direct and

proximate cause, as well as a substantial factor, in bringing about the serious injuries, damages

and harm to the Plaintiff that are outlined more fully above and, as a result, said Defendants are

liable to compensate the Plaintiff for the full amount of actual damages, compensatory damages

and punitive damages, as well as such other relief, permitted under the law.

        WHEREFORE, Plaintiff respectfully requests that this court enter judgment in his favor

and against the aforementioned Defendants for the following:

        a.      Actual damages;

        b.      Statutory damages;

        c.      Punitive damages;




                                                     16
           Case 2:20-cv-05474-KSM Document 1 Filed 11/02/20 Page 17 of 17




       d.      An order directing the Defendants Trans Union, Equifax and Experian                 to

immediately and permanently delete all of the inaccurate information from Plaintiff’s credit reports

and files and cease reporting the inaccurate information to any and all persons and entities to whom

they report consumer credit information; and

       e.      Such addition and further relief as may be appropriate or that the interests of justice

require.

                                    V.      JURY DEMAND

                   Plaintiff hereby demands a jury trial as to all issues herein.



                                               Respectfully submitted,

                                               VULLINGS LAW GROUP, LLC


Date: November 2, 2020                         BY: /s/Brent F. Vullings ________________
                                               Brent F. Vullings, Esquire
                                               Vullings Law Group, LLC
                                               3953 Ridge Pike
                                               Suite 102
                                               Collegeville, PA 19426
                                               P: 610-489-6060
                                               F: 610-489-1997
                                               Attorney for Plaintiff
                                               bvullings@vullingslaw.com




                                                 17
